Greenbaum, J.
The complaint alleges that pursuant to a duly executed written agreement, dated February 9, 1904, *395made with his father, Kasryel H. Sarasohn, plaintiff agreed to marry in accordance with his father’s desires, to take entire charge for his father of the latter’s interest in a certain newspaper publishing business during his contemplated absence in Europe during the spring of 1904, and to cancel a certain mortgage which the plaintiff held on the property known as Ho. 184 East Broadway, and that by reason of the foregoing considerations the said Kasryel H. Sarasohn agreed to execute a valid last will and testament bequeathing to plaintiff one-fourth of the “ said business of printing newspapers,” and devising to him “ one-fourth part of the house known as Ho. 185 East Broadway, Borough of Manhattan,” and until the plaintiff acquired a share in said business that he was to be provided by his father, without charge, suitable apartments and an office in the premises known as Ho. 187 East Broadway, and given a monthly allowance of $100. It is further alleged that said Kasryel H. Sarasohn died on January 12, 1905, without leaving a duly-executed last will and testament, and without performing his part of the agreement as aforesaid. It is sought by this suit to compel the legal representatives and heirs of the deceased Sarasohn specifically to perform the agreement above described. In support of the allegations of the complaint the plaintiff introduced in evidence as the contract upon which he relies a paper writing in the Hebrew language signed by Kasryel H. Sarasohn and plaintiff, dated February 9, 1904, and witnessed by a rabbi named Widrawitz. This alleged agreement is a very crude document, and as its translation into English by plaintiff’s witness was not accepted in its entirety by defendants, who tendered proof in contradiction of plaintiff’s translation, I am prepared to find that the following is a substantially correct literal translation of the writing in question: “ Memorial words concluded between Rabbi K. H. Sarasohn and his son Chaim (Hyman). 1. Rev. K. H. Sarasohn obligates himself to give his son above mentioned after his wedding, 'which will take place shortly with his bride-elect, the sum of one hundred dollars each and every month, besides suitable apartments and office in his house, Ho. 187 East Broadway, without charge. This obligation shall continue as long *396as the above named Hyman has not a share in the business of publishing newspapers of the said Rev. K. H. Sarasohn. 2. In the coming spring the said Kev. K. H. Sarasohn will go to Europe; the entire period which he shall remain in Europe his said son shall stand in the place of his father to give (or express) his opinion in the said business of publishing newspapers above mentioned, but in all matters relating to politics and socialism he shall not have any say. 3. The Kev. K. Hi Sarasohn obligates himself to make a will, as is required, that after the passing away of *he days and years (obviously referring to the death of K. H. Sarasohn) there shall be to the said son Hyman, above mentioned, twenty-five per cent, of the said business of printing newspapers; this share is only to Hyman personally or to his descendants; but if, God forbid, it shall happen that said Hyman shall have no children surviving him, his wife shall not inherit, only the other heirs of the said Kabbi K. H. Sarasohn. And the house 185 East Broadway there shall be to him one-fourth part. 4. If, after the passing away of the days of the Kev. K. IT., there will not be left of him with that to satisfy the three grandchildren of my daughter.. Rebecca, of blessed memory, then it is the obligation of the said Hyman to satisfy each with the sum of $2,000 or to give them five per cent, of the said business of publishing newspapers. 5. All the mortgage that the said Hyman holds on the mother shall be at once void (or shall be canceled). All this is concluded in the presence of the undersigned. We, the undersigned, have accepted all the foregoing with our good will, with a perfect understanding and with a full and settled mind. We have come to this signature the twenty-third of the month of Schebat, 5664, here in Hew York.” The deceased Kasryel H. Sarasohn left him surviving as next of kin and heirs his widow, Bertha Sarasohn, two sons, the' defendant, Ezekiel Sarasohn, and the plaintiff, and Rebecca, Israel and David Kamaiky, three children of a deceased married daughter, Rebecca Kamaiky. All the parties are of full age excepting the three above-mentioned grandchildren, each of whom is under the age of fourteen years. At the time of his death Kasryel II, Sarasohn owned a oneYhird interest *397in the business of the firm known as “ Sarasohn & Son,” a copartnership engaged in the publication of two newspapers, to wit, the Jewish Daily News and the Jewish Gazette. The copartnership consisted of the deceased Sarasohn, his son Ezekiel Sarasohn and his son-in-law, Leon Xamailty, each having an equal undivided share. In addition to his interest in the business of the firm the deceased was possessed of eighty-seven shares of the capital stock of the corporation known as the Jewish Press Publishing Company, which was engaged in the publication of two newspapers known as the Jewish Morgen Journal and the Jewish Abend Post. The total number of shares issued by the corporation was 390, so that the deceased owned less than one-fourth of its entire capital stock. Besides the assets above described. there was other property of which the deceased died seized and possessed, and for the purposes of this determination it was stipulated that the value of the one-third interest in the business of Sarasohn & Son was to be deemed as $94,000, making the total value of said business as $282,000, the value of the eighty-seven shares of the Jewish Press Publishing Company as $8,700, and the value of the entire estate as $140,700. The effect of a specific performance of the contract in accordance with plaintiff’s claim would be to award an amount equal to one-fourth of the total value of the business of publishing newspapers in which Kasryel II. Sarasohn was engaged, that is to say: One-fourth of $282,000 (value of “Sarasohn & Son” business), $70,500; eighty-seven shares of Jewish Press Publishing Company, $8,700; in all the sum of $79,200. As the next of kin the plaintiff would also be entitled to share in two-ninths of the balance of the estate, that is, in $01,500, or $13,444, giving him a total in his father’s estate of $92,644, and leaving $48,056 for distribution to the widow who, it is estimated, would be entitled to about $20,000 thereof, $13,500 to the son Ezekiel and $13,500 to the three grandchildren. In other words, the plaintiff’s share would be nearly seven times as much as that of his brother Ezekiel, or of his sister’s children. The relations between the deceased and his son Ezekiel and his grandchildren were not claimed by plaintiff to have been *398strained or marred, and, on the other hand, it was affirmatively shown by defendants that they were entirely amicable, and, so far as the children of deceased’s daughter were con'eemed, very affectionate. The history of the newspaper enterprises in which the deceased was engaged may be briefly stated. He started "the publication of the Jewish Gazeite in 1874. At that time neither the plaintiff nor his brother Ezekiel was in this country. The plaintiff arrived here in 1877, at about the age of six years, Ezekiel having preceded him in 1876 at the age of ten or eleven years. "When a boy plaintiff worked in the business, doing errands, setting type on occasions, getting advertisements and helping in other ways. Meanwhile plaintiff attended school, and for a time college, and in 1889 graduated from the law department of the University of the City of Hew York. He was subsequently admitted to the bar, and since then has been continuously practicing his profession. Hs also performed legal services for his father and his father’s firm from time to time, as is evidenced by the fact that an action is now pending against the surviving members of the firm to recover a claim for $14,000 for alleged services. It is apparent that Ezekiel since boyhood was actively connected with his father in business, and that his son-in-law, Kamaiky, became connected therewith in 1889, when he married plaintiff’s sister. In January, 1900, the plaintiff, as lawyer of the parties, prepared written articles of copartnership between the deceased Sarasohn, his son Ezekiel and his son-in-law, Kamaiky, continuing for ten years the then existing copartnership and defining their interests as equal. It is also sufficiently shown by the proofs that the business became a prosperous and profitable one during the years when Ezekiel Sarasohn and Leon Kamaiky yere actively connected with it. Oufr1 side of the testimony of third parties relating to conversations with Kasryel H. Sarasohn, in which they stated they referred to plaintiff’s plea to them of his financial inability to consummate his marriage, there was no direct testimony proffered as to the actual financial condition of the plaintiff either before or since his marriage. It is a familiar rule in equity jurisprudence that specific perf ormance will not be de* *399creed where the agreement sought to he enforced is “ unfair, inequitable or unjust” (Phalen v. United States Trust Co., 186 N. Y. 178) ; and, further, that “it is one of the prerequisites to the specific performance of an agreement that it shall be clearly proved and certain as to its terms.” Winne v. Winne, 106 N. Y. 267. It should also be remembered that the alleged contract, so far as it depends upon the consideration of plaintiff’s marriage, must be in writing to meet the requirements of the Statute of Frauds, a defense here specifically pleaded. Will the paper writing in question, considered in the light of the attendant circumstances, meet the tests that would justify a court of equity in decreeing specific performance? The .complaint treats this writing as a contract — as the contract to be specifically performed. In plaintiff’s brief it is also spoken of as a memorandum, sufficient as evidence 'to satisfy the Statute of Frauds. If a complete contract, the proofs offered, so far as they tend to vary it, would clearly be inadmissible. If a mere memorandum, the evidence of a previous parol agreement would be admissible. The testimony as to declarations of the deceased Sarasohn was evidently offered by plaintiff either to show the circumstances under which the paper writing was signed in explanation of any doubtful or ambiguous language employed therein, or else as evidence of a preexisting parol agreement. In my opinion this testimony adds little, if anything, to plaintiff’s case. So far as it tends to establish a parol agreement it utterly fails. The testimony upon this branch of the case consists of that given by the witnesses Apfelbaum, Gellert, Shapiro and Bertha Sarasohn. Apfelbaum is an uncle of plaintiff’s wife and he states that he had conversations with the deceased, one of them before and others after plaintiff’s engagement to his niece, and that on no occasion was a third person present. At the first of these interviews plaintiff’s father “ promised to give Mr. Abraham H. Sarasohn his part in the business because he says that Abraham H. Sarasohn should get married to the young lady.” He further testified that six weeks after the engagement “ the old gentleman asked me why we did not send out the invitations for the wedding. I told *400him in case he does what he promised before and does not put it in writing, nothing will come of it; so the other time, two weeks later, he asked me again, and he said that he has done whatever he promised in writing.” It is not clear whether the first of these conversations was the occasion when the alleged parol agreement was made or whether it was‘a mere declaration of plaintiff’s father to this witness of a previous agreement. It was probably the latter, because it is not shown that Apfelbaum represented plaintiff or the bride or that he was then negotiating an agreement. As an admission it is open to all the criticisms to which admissions are usually subject. Such testimony is properly regarded as of little probative value unless clear and convincing, and it should be subjected to the closest scrutiny and criticism. It will be observed that this witness states that the deceased promised to give plaintiff “ his part in the business,” and that he was subsequently told that this had been done. As matter of fact the paper writing does not pretend to give the son “his part of the business,” but only a portion of “ his part.” The admission is, therefore, indefinite and uncertain, and, considering the manner in which the testimony was given, it is to my mind wholly unsatisfactory and unreliable as evidence of the agreement upon which this suit is based. We next come to the testimony of Gellert, who had been an employee of the deceased. He refers to a conversation with Kasryel H. Sarasohn after plaintiff’s engagement, in which, after inquiring of the witness, “ Why doesn’t Hyman marry ? ” he says: “ I told him do you know Hyman is saying all the time he cannot make enough out of his professional life; and he would like to have a share or interest in the ‘Jewish Daily Hews’ and the ‘Jewish Gazette,’ and he told me you go to him and tell him that I will give to one child, to Ezekiel one share and my part will not be given to anybody, and I will not give that to any one except I give it to him.” The witness then testified to subsequent conversations, in one of which the deceased “stated the same thing, just go and tell him that he shall go and put in the invitations and put a time for the marriage^ and then I will give it to him just as I promised,” and then he *401testified to a final conversation in which, after- the witness had stated he had repeated to plaintiff what had -been previously told him by the deceased as follows: “ I came over to him and told him that Abraham told me that he is not in a position to get married now because he does not make enough from his practice, except that you do just as you promised me, as you told Abraham, that you will give him your share in the * Jewish Daily Dews’ and the ‘ Jewish Gazette,’ and he told me, 1 go tell him that I do not like to make any will while I am alive, and I don’t want to go to any lawyer’—he used to be afraid all the time death in making a will, and he told me ‘go tell Abraham I will make a Jewish writing, that the third part of my business, of my share, I will give to him after I will die.’ ” Here again we find that the alleged statements to Gellert do not correspond with the paper writing, which does not purport to give plaintiff the share of the deceased in the Jewish Daily News and the Jewish Gazette. This testimony is also open to the criticism that the reference to Ezekiel’s getting one share is meaningless, as Ezekiel was the owner in his own right to a third share in the publications referred to. It is also somewhat singular that if the deceased had made a previous parol agreement with his son he should have had so many conversations with third parties, and in the case of Gellert to have requested him to convey his promises to his son, although the latter was then residing next door to the building in which the newspaper business of the deceased was being conducted. It is also somewhat strange that the deceased should have said he “ does not like to make any will,” but that he would “ make a Jewish writing,” and yet we find that this “ Jewish writing” specifically refers to the making of a will, and that he subsequently unsuccessfully attempted to malee a will. We now come to the testimony of Jennie Shapiro, the mother of plaintiff’s wife. She testified that about four or six weeks after her daughter’s engagement she called upon the elder Sarasohn at his request, and that he then and there asked her when the day would be set for the marriage. tcl said I could not tell him because his father promised before that he would give him a quarter interest *402in Ms business to his son,” and he said to me, “ you can tell my son in my name I give him a quarter interest in my newspaper business, and he set the date of the marriage and he said that within a "few days he will write the papers out and he will fulfill all his promises, one-quarter in the newspaper business.” In this conversation it will be observed the father referred to “-a quarter interest in his newspaper1 business,” a statement somewhat at variance with that made t'o the other two witnesses. And again we find the father asking a third person to tell his son what he would do. Bertha Sarasohn, the wife of the deceased, and the mother of plaintiff, simply testifies to the fact that her husband, after her son’s marriage, paid him $100 a month and gave him an office and a residence, and checks in corroboration of her testimony were produced upon the trial. The testimony of the witnesses above mentioned is not of that satisfactory or convincing nature that would enable a court to determine what, if any, parol contract had been made before plaintiff’s engagement between the deceased Sarasohn and his son, and it is manifestly insufficient to establish the contract embodying the terms set forth in the complaint. We are thus necessarily x’emitted to a consideration of the paper writing itself to determine whether it is a valid agreement and, if so, whether it should be specifically enforced. Analyzing the document we find that the deceased obligates himself first to give his son $100 monthly and suitable apartments and office “ after his wedding, which will take place shortly.” There is no mention of a promise made before the engagement to marry. There is no suggestion that the promise is based upon the consideration of plaintiff’s promise to marry. It rather suggests a unilateral agreement on the father’s part to do something for his son after his wedding. The document next refers to a contemplated trip of the deceased to Europe, and makes a declaration that plaintiff “ shall stand in Ms father’s place to express his opinions ” in the publication business, etc. This is urged as a sufficient consideration to uphold the agreement to make a will in plaintiff’s favor. It needs very little to convince me that such a claim is wholly without merit. The deceased was a member of a co-*403partnership, a fact of which plaintiff was peculiarly aware, since he himself prepared the written articles of copartnership. Unless the partners were willing to receive plaintiff’s opinions the arrangement in that regard was valueless. There is nothing to indicate that the interests of the deceased would be, advanced by having plaintiff stand in his place during his temporary sojourn abroad, and the inference is a reasonable one that the clause was designed to confer a favor or privilege upon plaintiff, having in mind, possibly, his future expectancy of a share in the publications. In any event this would not afford any adequate consideration for the agreement claimed. Finally, it is urged that the fifth subdivision of the document expresses a consideration in that a mortgage held by plaintiff was to be canceled or become void. The history of this mortgage, as shown by the proofs, leads me to doubt if plaintiff ever legally owned this mortgage or as to whether it ever was founded .upon any consideration, but, assuming that in some way this plaintiff had it in his power to put the owners of the fee which this mortgage covered to considerable trouble in securing its cancellation, and that this would be in law a consideration, the question arises would such a consideration be deemed adequate, sufficient or of such a character as to permit a court of equity to recognize it in support of the alleged agreement here sought to be enforced ? I apprehend not. Besides, it may be said with convincing force that after all the amount of the mortgage was intended to go in reduction of plaintiff’s share under the alleged agreement, and not as forming an independent consideration to uphold it. I may further add that as matter of fact the plaintiff failed at once to cancel the mortgage, as he would have been obliged to if the writing was to have been treated as a consummated agreement between himself and his father. The mortgage was only satisfied after his father’s death, and even though this was done at his brother’s request, that fact may not affect the rights of the infant defendants. If I am correct in my conclusions the only consideration that would be left upon which to uphold the paper writing as an agreement is that of plaintiff’s marriage. Many authorities have *404been cited pro and con upon the sufficiency of such a consideration. Were I to consider the numerous cases upon this point this opinion, which is already of greater length than I had intended, would stretch out beyond reasonable limits. Hence I will forbear indulging in a review of these eases and content myself with a statement of the conclusion at which I have arrived concerning them. It is important to differentiate the cases under this point that refer to marriage settlements and agreements made before or at the time of the promise to marry from those made after the existence of a valid promise to marry. In the former class of cases there seems to be no doubt that the consideration of marriage is adequate. In the latter there is considerable doubt, and, in my opinion, the weight of authority is with those that hold that a unilateral promise to a party based upon the performance of an existing obligation of that party is invalid. I am aware that the Court of Appeals has, in the casé of Hamer v. Sidway, 124 N. Y. 538, and in the recent case of Phalen v. United States Trust Co., supra, cited with apparent approval the English case of Shadwell v. Shawdell, 30 L. J. C. 145, which by some writers is claimed to uphold the doctrine for which plaintiff contends, nevertheless, I think that if our court of final resort would have had direct occasion to consider the full effect and meaning' of that decision it would not have given to it the apparent sanction- of authority. The Shadwell case does not appear to have received a specially critical consideration on the part of the court. It may be sufficient to dismiss the Shadwell case by referring to a well-considered discussion of that case and of the questions here involved in a recent publication known as Street’s “ Foundations of Legal Liability,” volume II, chapter 12, pages 107, 112, 114 et seq. It appears to me also important when studying the cases bearing-upon the consideration of marriage to distinguish between executory and executed contracts. In the case of Kramer v. Kramer, 90 App. Div. 176,. reversed in 181 N. Y. 477, the views of the Appellate Division evidently treated the contract sued upon as an “executed” one (p. 182). But, aside from the lack of consideration to support the alleged agreement, it *405seems to me it is too uncertain and too indefinite in its meaning to make it effective. Plaintiff claims that it was designed to give him twenty-five per cent, of the value of all the newspaper enterprises in which his father was interested. Defendants contend it could only mean twenty-five per cent, of his interest in these various business undertakings. As already shown, if the Jewish Press Publishing Company is to be included, then we have the anomaly of the father agreeing to give twenty-five per cent of a business in which he owned less than twenty-five per cent. Construing the meaning of the language of the document in the light' of the surrounding circumstances, why should the father have discriminated so strikingly against his other son and the children of his deceased daughter in favor of the plaintiff ? His relations toward his partners were cordiaPand sympathetic, and his affection for his grandchildren seems to have been strong. And yet there is considerable force in the argument that the deceased must have meant twenty-five per cent, of the entire value of the business, because in subdivision 4 of the paper writing he evidently realizes the contingency that there may be little, if anything, left for his grandchildren, a reasonable apprehension, after giving up an amount equal to twenty-five per cent, of the value of the entire business and after payment of his debts. But if the true meaning of the writing was to give up practically his entire estate to one child to the exclusion of the others without any apparent good reason for so doing, then one is forced to the conviction that it is so manifestly unfair and unjust that a court of equity will not decree its specific performance. Plaintiff claims that the instrument, which was evidently intended as his last will and testament, and which could not be probated because it lacked due execution, is corroborative of the intention of the deceased to give to plaintiff the share in his business as contemplated in the alleged agreement. But a perusal of this attempeed will shows that the deceased desired to give “10 per cent, of all his estate ” to charity, and of the remaining portion twenty per cent, to plaintiff and the “ balance of 13 1-3 per cent.” to be divided one-half to his son Ezekiel and the remaining half to his *406three grandchildren. The result sought to be- accomplished is inexplicable. If he had in mind a division of his interest in the business, which he states is thirty-three and one-third per cent., then the addition of ten per cent., twenty per cent, and thirteen and one-third per cent, making forty-three and one-tliird per cent., renders it impossible to reconcile the division upon that theory. If he had in mind the division of his entire estate into the fractions mentioned by him, then a considerable portion of his estate would be undisposed of and the results for which plaintiff strives would he defeated. Neither of these constructions tends to uphold the terms- of the alleged agreement. Another feature of the oase that strongly forces itself upon one is that if the paper writing is to he treated as a complete agreement the evidence would not warrant a finding that it was intended to be treated as a final, consummated act of the deceased. At the time of the decease of Kasryel H. Sarasohn th^linstrmnent in question was in the custody of Rabbi Widrawitz. The plaintiff, it is true, had what appears to be a copy of the original, hut the copy was not signed as an agreement by the father and son. It was merely an acknowledgment by the father’s signature of a copy of the writing in the custody of Rabbi Widrawitz. Why had not the original been delivered to plaintiff? Widrawitz, although in court, was not called as a witness. Plaintiff argues that no unfavorable presumption may he indulged in from his failure to produce this witness, because it did not appear in what relation he stood toward him. Granting this, it nevertheless remains that no proof is tendered from which the court would be warranted in finding that delivery of the document to Widrawitz was intended to be treated as the final, conclusive consummation of the agreement in favor of the plaintiff. The burden of proving his ease rests upon the plaintiff, and this he has not successfully borne. If the document.he regarded as a mere memorandum, and, therefore, not requiring proof of a delivery to plaintiff, then, as already shown, there is no competent proof of a pre-existing parol- agreement. Passing upon the reserved objections to testimony I find it unnecessary, in view of my conclusions, to sustain those taken by *407defendants. As to those of the plaintiff I have decided to uphold the objections to the testimony of the witness Kram, so far as it relates to conversations with the deceased Sarasohn as to alleged statements made concerning the plaintiff, and, indeed, the court of its own motion strikes out all the testimony of this witness as to conversations with the deceased touching upon the plaintiff’s acts or attitude toward him or as to his intentions about making a will. The same disposition is made with respect to the testimony of the witness Paley so far as it refers to conversations with the deceased relative to plaintiff. Viewing the case in all the aspects that have been considered I am of opinion that plaintiff has failed to establish a cause of action. The complaint is dismissed upon the merits, with costs.
Complaint dismissed, with costs.